                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                         NO. 5:04-CR-166-H

UNITED STATES OF AMERICA,            )
                                     )
                                     )
                                     )
     v.                              )
                                     )
                                                         ORDER
                                     )
SEAN FONTAE WHITLEY,                 )
                                     )
     Defendant.                      )
                                     )



     This matter is before the court on limited remand from the

Fourth Circuit Court of Appeals for the limited purpose of allowing

this court to clarify its order partially granting appellant’s

motion for a sentencing reduction pursuant to § 404 of the First

Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 519 (2018).

     Since the limited remand, defendant, through counsel, has

filed two supplemental motions for reduction of sentence [DE #331

and #332] which this court has reviewed.

     The   court   clarifies   its       prior   order   partially   granting

appellant’s motion for a sentencing reduction by stating that the

court fully understood the scope of its authority, including the

authority to grant a sentence reduction despite the guideline range

being unchanged.    The court hereby clarifies that it declined not




       Case 5:04-cr-00166-H Document 333 Filed 04/17/20 Page 1 of 2
to reduce defendant’s term of imprisonment as an exercise of

discretion, not a misunderstanding of the scope of authority.

     This 17th day of April 2020.




                            __________________________________
                            Malcolm J. Howard
                            Senior United States District Judge

At Greenville, NC
#26




       Case 5:04-cr-00166-H Document 333 Filed 04/17/20 Page 2 of 2
